Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-36 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 20 and 31 , it is unclear what “a major dimension”, “ a minor dimension” and “a width of the sheath” are and how they are defined? Are they shown in any of drawings?
 The dependent claims not specifically addressed share the same indefiniteness as they depend from rejected base claims.
Claims 20-36 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17  of U.S. Patent No. 10,823600. Although the claims at issue are not identical, they are not patentably distinct from each other because  the limitations of claims 20-36 of  U.S. Patent No. 10,823600 encompass the limitations of the instant claims 20-35.
     Pending application sn# 17/000637



21. (New) The system of claim 20, wherein the structural support member comprises a cable rope.  
22. (New) The system of claim 20, wherein the cable further comprises a thermocouple component.  

24. (New) The system of claim 23, wherein the thermocouple wire has a central axis extending longitudinally parallel to the central axes of the first and second conductors.  
25. (New) The system of claim 20, wherein the first and second conductors are connected to each other.  
26. (New) The system of claim 20, wherein one or more electrical components are arranged along the second conductor.  
27. (New) The system of claim 26, wherein the one or more electrical components include one or more inductors.  
28. (New) The system of claim 26, wherein the one or more electrical 
29. (New) The system of claim 26, wherein the one or more electrical components include one or more capacitors.  
30. (New) The system of claim 20, wherein the first conductor is a coaxial cable.  





31. (New) A system for estimating a surface level of a flowable substrate in a storage unit, comprising: a cable, including: a sheath having a major dimension and a minor dimension perpendicular to the major dimension, the sheath being wider along the major dimension than 3Application No. 17/000,637Attorney Docket No. 17391.0002USC3 along the minor dimension, a width of the sheath 






32. (New) The system of claim 31, wherein the cable comprises a plurality of thermocouple wires.  

33. (New) The system of claim 31, wherein the structural support member comprises a cable rope.  



35. (New) The system of claim 34, wherein the first and second conductors are connected to each other with a splice.  
36. (New) The system of claim 31, wherein the first conductor is a coaxial cable. 4  





2. The system of claim 1, wherein the structural support member comprises a cable rope.

3. The system of claim 1, wherein the cable further comprises at least one thermocouple wire housed in the sheath and having a central axis 

4. The system of claim 3, wherein the cable comprises a plurality of thermocouple wires.

5. The system of claim 1, wherein the first and second conductors are connected to each other.

6. The system of claim 1, wherein one or more electrical components are arranged along the second conductor.

7. The system of claim 6, wherein the one or more electrical components include one or more inductors.

8. The system of claim 6, wherein the one or more electrical components include one or more resistors.


9. The system of claim 6, wherein the one or more electrical components include one or more capacitors.

10. The system of claim 6, wherein the one or more electrical components include a combination of at least inductors, resistors, and capacitors.

11. The system of claim 1, wherein the first conductor is a coaxial cable.

12. A system for estimating a surface level of a flowable substrate in a storage unit comprising: a cable including: a sheath having a major dimension and a minor dimension perpendicular to the major dimension, the sheath being wider along the major dimension than along the minor dimension; first and second 

13. The system of claim 12, wherein the cable comprises a plurality of thermocouple wires.

14. The system of claim 12, wherein the structural support member comprises a cable rope.



16. The system of claim 15, wherein the first and second conductors are connected to each other with a splice.

17. The system of claim 12, wherein the first conductor is a coaxial cable.

 



The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Honeck et al (Pat# 10,571,326) disclose System For Sensing Substance Levels In A Storage Unit.
Honeck (Pat# 9,752,918) discloses  System For Sensing Flowable Substrate Levels In A Storage Unit.




Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH P NGUYEN whose telephone number is (571)272-1964. The examiner can normally be reached M-F 6:10am-3:40pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HUY PHAN can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/VINH P NGUYEN/Primary Examiner, Art Unit 2867